                            IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                            WESTERN DIVISION
--------------------------------------------------------- X
JASON WILLIAMS,                                           :
                                                          :
                             Plaintiff,                   :
                                                          : Case No.: 5:19-cv-00475-BO
               vs.                                        :
                                                          :
AT&T MOBILITY, LLC,
                                                          :
                             Defendant.                   :
--------------------------------------------------------- X

                DECLARATION OF CHRISTOPHER N. LAVIGNE
         IN SUPPORT OF PLAINTIFF JASON WILLIAMS’ OPPOSITION TO
           DEFENDANT AT&T MOBILITY LLC’S MOTION TO COMPEL
        TO PRODUCE DOCUMENTS AND RESPOND TO INTERROGATORIES

        I, Christopher N. LaVigne, hereby declare under penalty of perjury that the following is

true and correct and state as follows:

        1.      I am an attorney admitted to practice law in the State of New York. I am a partner

at the law firm of Withers Bergman LLP, counsel for Plaintiff Jason Williams in the above-

entitled action. I was admitted via Notice of Special Appearance in this matter on November 8,

2019 (Doc. No. 11).

        2.      Attached hereto as Exhibit A is a copy of a series of meet and confer email

communications between the parties’ counsel, for the period October 29, 2020 thru December

22, 2020.

        3.      Attached hereto as Exhibit B is a copy of a series of meet and confer email

communications between the parties’ counsel, for the period October 29, 2020 thru January 28,

2021.




             Case 5:19-cv-00475-BO Document 67 Filed 03/29/21 Page 1 of 2
       4.      Attached hereto as Exhibit C is a copy of a series of email communications

among the parties’ counsel and representatives of Slush Pool, for the period February 23, 2021

thru March 2, 2021.

       I hereby declare under penalty of perjury that the foregoing is true and correct.

Executed on: March 29, 2021
             New York, New York



                                             By: __________________________________
                                                 Christopher N. LaVigne




                                        2
            Case 5:19-cv-00475-BO Document 67 Filed 03/29/21 Page 2 of 2
